Citation Nr: 0915141	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals November 1983 decision that denied 
service connection for post-traumatic stress disorder (PTSD).

(The issues of entitlement to an initial rating higher than 
for 30 percent for PTSD; entitlement to an initial rating 
higher than for 20 percent for chronic lumbar strain; 
entitlement to an effective date earlier than March 17, 2004, 
for service connection for PTSD; and, entitlement to service 
connection for coronary artery disease are the subject of a 
separate appellate decision.)



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran, who is the moving party, had active military 
service from June 1968 to May 1971 and from September 14, 
1976 to November 2, 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from March and May 2008 correspondence that requests revision 
or reversal of a Board decision dated in November 1983 on the 
grounds of clear and unmistakable error.  


FINDING OF FACT

The November 1983 Board decision that denied service 
connection for PTSD was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in November 1983, were not before the Board in November 
1983, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

That part of a November 1983 Board decision that denied 
service connection for PTSD does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2008), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  
However, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  See also 38 C.F.R. § 20.1411 (2008) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).  Thus, the 
Board will adjudicate the motion without further VCAA 
discussion.  In any event, because the application of the law 
to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

Governing Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for 
review of prior Board decisions on the grounds of clear and 
unmistakable error are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an 
undebatable, outcome- determinative error, the prior decision 
must be reversed or revised, and the decision constituting 
reversal or revision has the same effect as if the decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" 
rule of 38 U.S.C.A. 5107(b) does not apply to a motion to 
revise a Board decision due to clear and unmistakable error.  
38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated, 
or a change in the interpretation of a statute or regulation 
which was previously correctly applied.  38 C.F.R. § 
20.1403(d).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  A request 
for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the Veteran; the name of the moving party if other 
than the Veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

A claim requesting review for clear and unmistakable error 
may be filed at any time after the underlying decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  
Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's authority applies to any claim pending on 
or filed after the date of enactment of 38 U.S.C.A. § 7111, 
that is, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in March and May 2008.

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not a 
mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.

With these guidelines in mind, the Board has reviewed the 
claims files to determine whether there was clear and 
unmistakable error in the November 1983 Board decision.

In 2008, the moving party alleged that a November 1983 Board 
decision had overlooked evidence of combat, that is, two 
awards of the Air Medal with "V" device.  The moving party 
also alleged that the 1983 Board decision overlooked a 1977 
diagnosis of severe traumatic neurosis and a 1982 
hospitalization for PTSD. 

In March 2008, the moving party noted that the November 1983 
Board decision contains the following erroneous statement: 
"A posttraumatic stress disorder as a result of military 
service has not been demonstrated."  The moving party argued 
essentially that had the Board not overlooked the pertinent 
medical reports, the result would have been manifestly 
different.  

In May 2008, the moving party alleged that a diagnostic 
impression of PTSD found in some 1982 progress notes from 
Durham VA Medical Center were overlooked in the November 1983 
Board decision.  

In a February 2009 letter to the Board, the moving party 
noted that in the November 1983 decision, the Board had 
disregarded favorable medical evidence.  The medical evidence 
in question is a 1977 diagnosis of "traumatic neurosis, 
severe."  Also allegedly ignored was a 1982 VA Medical 
Center progress note to the effect that the Veteran's PTSD 
may have caused his paranoid delusion process.  The moving 
party has alleged that had clear and unmistakable error not 
occurred, the outcome of his case would have been different.  

The moving party further maintains that an appealed 1982 RO 
rating decision contains clear and unmistakable error; 
however, arguments concerning clear and unmistakable error in 
the earlier RO decision need not be addressed because the RO 
decision has been subsumed by the Board's November 1983 
decision.  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the Board's decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104.  

After reviewing the moving party's allegations, the Board 
concludes that the moving party disagrees with how evidence 
was weighed by the Board in its November 1983 decision and 
that all pertinent facts were not before the Board.  The 
moving party has alleged, but has failed to show, that a 
different outcome of the case would have resulted had the 
Board considered the evidence before it any differently or 
had any pertinent fact not actually before the Board been 
considered. 

For instance, the moving party asserts that the Board 
overlooked evidence of combat.  While the November 1983 Board 
decision contains no material finding of fact that addresses 
whether the moving party was in combat, the Board correctly 
listed his service awards and decorations that suggest combat 
action.  The Veteran has not pointed to a material fact known 
at the time that was not before the Board, or a statutory or 
regulatory provision extant at the time that was incorrectly 
applied.  38 C.F.R. § 20.1403(a).  

Moreover, the current PTSD provision found at 38 C.F.R. 
§ 3.304 (f) whereby a combat Veteran need not verify his 
claimed PTSD stressor under certain conditions did not become 
effective until May 1993.  The law in effect in November 1983 
contained no such provision.  In November 1983, the Board 
denied service connection for PTSD on the basis that there 
was no competent medical evidence of a current diagnosis of 
PTSD.  Combat status was not material to the diagnosis of 
PTSD or any other psychiatric disorder present at that time.  
Thus, special consideration of combat status was unnecessary.  
The moving party has failed to show that the outcome of the 
case would have been materially different had the Board made 
a material finding of fact concerning combat status.  

The moving party has alleged that the Board, in its 
conclusion that a posttraumatic stress disorder as a result 
of military service has not been demonstrated, overlooked a 
diagnostic impression of PTSD offered in 1982.  

In the record before the Board in November 1983 are various 
psychiatric reports, including a Durham VA Medical Center 
report dated March 5, 1982, that mentions that the Veteran 
sought benefits for PTSD and that PTSD might have exacerbated 
paranoid delusions.  While a diagnostic impression of PTSD 
was offered, much more weight was attached to the ultimate 
diagnosis, which was schizophrenia.  Thus, the moving party 
is arguing that the Board attached little, if any, weight to 
each medical report that mentions PTSD.  Clear and 
unmistakable error cannot be a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Thus, this allegation does not amount to clear and 
unmistakable error.  

The moving party claims that in the November 1983 decision, 
the Board disregarded a 1977 diagnosis of "traumatic 
neurosis, severe."  The moving party alleged that had we not 
disregarded this evidence, the outcome would have been 
different, but failed to explain why a different outcome 
would have resulted.  It is true that the November 1983 Board 
decision makes no mention of a 1977 diagnosis of "traumatic 
neurosis, severe."  However, the Veteran has not alleged how 
this omission would have, or even could have, changed the 
outcome of his case.  The 1977 diagnosis does not tend to 
link any disorder to active military service.  Thus, even had 
the Board discussed this medical report in its November 1983 
decision, it would not have changed the outcome of the case.  
The moving party is required to set forth clearly and 
specifically why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. §§ 
20.1403(c), 20.1404(b).  The moving party has failed to set 
forth clearly and specifically why the result would have been 
different but for the alleged error.

After a review of the evidence of record at the time of the 
November 1983 Board decision and the moving party's 
contentions, the Board finds that the 1983 Board decision to 
deny service connection for PTSD was adequately supported by 
the evidence then of record and was not undebatably 
erroneous.  The record does not demonstrate that the correct 
facts, as they were known in November 1983, were not before 
the Board in November 1983, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error.  For these reasons, 
the Board's November 1983 decision, which denied service 
connection for PTSD, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404.

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-1411. There being no other allegations of fact or 
law, his motion is denied.




ORDER

The motion for reversal or revision of the November 1983 
Board decision that denied service connection for PTSD is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


